Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday, 18 September 2008, pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Monday, Tuesday and Thursday:
No amendments
Wednesday:
The Liberal Group has requested an extension of the deadline for the tabling of joint motions for resolutions and amendments on the priorities of the European Parliament for the legislative and work programme of the Commission until 10 a.m. tomorrow - Tuesday, 23 September 2008.
The vote is scheduled for Wednesday, 24 September 2008.
(DE) Mr President, last weekend the Irish press revealed that there may be a link between those who funded the 'no' campaign in Ireland and the Washington Pentagon and the CIA. That was a very interesting story, the reason given being a desire to stop Europe becoming too strong. I wish to ask the President to investigate the matter. We should also ask the Council - the Council and the Commission - to provide us with information about this at the next opportunity, for it would certainly be interesting to find out the truth behind this whole shady 'no' campaign in Ireland that received EUR 1.2 million in funding. I therefore ask the President to pursue this matter so that we obtain information and uncover the background to this story.
Thank you, Mr Cohn-Bendit. Let me say to you that I have already been following this whole development very attentively for some time now. We must maintain absolute transparency, because, as you know, these people who attack us demand that we act transparently - and they themselves, of course, should practise what they preach. We need absolute transparency about the amount of money paid to Libertas, the organisation represented by Declan Ganley, and where the money came from.
We learned from the Irish media - and I am repeating here what was reported last week in Ireland - that Mr Ganley had claimed in the past that the donations came from quite ordinary people and that they were small donations. Now he has admitted that he himself made EUR 200 000 of his own money available to the organisation, and it has subsequently been confirmed that Mr Ganley had concluded military procurement contracts with the Pentagon to fulfil orders worth about 200 million dollars, I believe. Some reports quote a far higher figure.
We must continue to keep close tabs on these things, and the facts must be put on the table. We cannot allow Europe to be damaged by people who demand transparency but are not prepared to play by the same rules themselves.
(Applause)
Let me say most emphatically that I greatly admire the way in which Dick Roche, the Irish Minister for European Affairs, has made it his personal responsibility to investigate these matters, and I warmly encourage him to continue his systematic pursuit of the truth.
Ladies and gentlemen, I gather from the applause you gave me that we are on the side of those who want transparency in all of these matters in order to ensure that no harm comes to Europe.
(Applause)
Mr President, on a point of order, this concerns the agenda on Thursday where we made a late request - I am sorry it was late - it is a proposal to change slightly the agenda for Thursday where currently there is a vote proposed for the social package resolution.
At the moment, individual groups have tabled their own separate resolutions. With the best will in the world and good faith on all parts we tried to negotiate collectively a compromise resolution. We have not managed to do that, so at the moment what is likely is individual resolutions will be voted and each resolution would be voted down, which would not give a very good message. Therefore, collectively the majority of political groups thought it was a good idea if I just stood up and made the case that perhaps it would be tactful not to have a vote at all on the resolution.
This is not because it is not important: it is because it is important. We did not want to give the wrong message and it was better to give no message following the debate that we had, very fully covering the various points, last time. So the proposal, supported by a majority of groups, is that we do not have a vote this Thursday.
We shall give some more thought to this matter. May I ask the groups to get together again and see whether a solution can be found. In the meantime, we shall take note of what Philip Bushill-Matthews has said.
(The order of business was thus established..)